     Case 1:15-cr-00103-DAD-BAM Document 38 Filed 05/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        No. 1:15-cr-00103-DAD
12                     Plaintiff,
13           v.                                       ORDER REFERRING DEFENDANT’S
                                                      MOTION SEEKING FIRST STEP ACT
14   EDMON JOHN ISHO,                                 RELIEF TO FEDERAL DEFENDER’S
                                                      OFFICE
15                     Defendant.
16

17           On May 1, 2017, defendant Edmon John Isho was sentenced in this action. On May 19,

18   2020, defendant filed a pro se motion for compassionate release pursuant to the First Step Act and

19   18 U.S.C. § 3582(c)(1)(A). (Doc. No. 37.)

20           Pursuant to General Order No. 595, the Federal Defender’s Office (“FDO”) is appointed

21   to represent defendant in conjunction with the motion for compassionate release.1 The FDO shall

22   have 60 days from the date of this order to file a supplement to defendant’s pro se motion or to

23   notify the court and the government it does not intend to file a supplement. Thereafter, absent

24   further order of the court amending the deadlines, the government shall have 30 days from the

25   /////

26
     1
27     Assistant Federal Defenders Ann McClintock (Ann_McClintock@fd.org) and Carolyn Wiggin
     (Carolyn_Wiggin@fd.org) are to be included in the CM/ECF’s Notice of Electronic Filing in this
28   action.
                                                   1
     Case 1:15-cr-00103-DAD-BAM Document 38 Filed 05/21/20 Page 2 of 2

 1   date of the FDO’s filing to file a response to defendant’s motion. Any reply shall be filed within

 2   fifteen days of the filing of any response by the government.

 3   IT IS SO ORDERED.
 4
        Dated:     May 21, 2020
 5                                                        UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
